Citation Nr: 0513431	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-16 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for pinched nerve.

2.  Entitlement to service connection for a foot disorder.

3.  Entitlement to service connection for arthritis of the 
spine, to include as secondary to a foot disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for right ear hearing 
loss.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York, and a September 2003 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
psychiatric condition is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran 
currently has a disability involving a pinched nerve.

2.  The evidence does not establish that the veteran 
currently has disabilities involving the feet.

3.  A low back disability is not of service origin or 
causally related to service connected disorder related to any 
incident of service.

4.  A skin disability is not of service origin or related to 
any incident of service.

5.  The evidence does not establish that the veteran 
currently has hearing loss of the right ear.


CONCLUSIONS OF LAW

1.  A pinched nerve was not incurred in or aggravated by 
service.  38 U.S.C.A.      § 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2004).

2.  A foot disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.§ 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2004).

3.  A low back disorder was not incurred in or aggravated by 
service, and arthritis of the lumbosacral spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

4.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A.§ 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2004).

5.  Hearing loss of the right ear was not incurred in or 
aggravated by service, and hearing loss of the right ear may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.385, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating actions, and statements of the case 
dated May 2003 and May 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding this 
claim, and the evidence which has been received in this 
regard.  The appellant was also notified of the VCAA and what 
evidence VA would obtain in letters dated October 2001 and 
July 2003.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The veteran received VA examinations during the course of 
this appeal.  All available records have been obtained and 
associated with the claims folder.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The May 1967 enlistment examination clinically evaluated all 
pertinent systems as normal.  The veteran was seen at the 
dispensary for sprains involving the left ankle in March 1969

A June 1969 service medical record indicates that the veteran 
complained of low back pain and abdominal pain.  On physical 
examination, no disease was found.  An October 1969 service 
medical record indicates that the veteran had blisters on 
both heels.  

On the October 1969 separation report of medical history, the 
veteran denied having hearing loss, recurrent back pain, 
arthritis, or skin diseases.  He indicated that he had 
swollen or painful joints.  The physician's summary indicated 
that the veteran's elbow had been swollen 2 months prior, 
with no sequelae; and the veteran had foot trouble 
characterized by easy blistering.  

The October 1969 separation report of medical examination 
clinically evaluated all pertinent systems as normal.  An 
audiogram showed that the veteran's hearing was within the 
range of normal limits. was normal.

A February 1984 VA hospital summary indicates that the 
veteran reported developing back discomfort or back strain 
from carrying ammunition while in the military.  After 
separation, the veteran worked for a paper mill, and 
sustained chronic back strain because he carried heavy loads.  
He reported that in January 1984 he lifted a heavy laundry 
bag and experienced sudden severe pain in the low back.  The 
discharge diagnosis included chronic low back pain (1968).

A March 1984 VA treatment record indicates that the veteran 
complained of chronic low back pain.  X-ray of the 
lumbosacral spine was negative.  CAT scan showed herniated 
disk at L5-S1.  Physical examination was unremarkable.  

April 1984 VA treatment records indicate that the veteran 
complained of a rash over his breasts for two months.  On 
examination, there were scaly patches.  On follow-up, a 
history of scaly patches around both breasts was noted.  
There were hyperpigmented patches around both aureolae.  On 
examination, there were no scales and no erythema.  

On VA examination in November 1984, the veteran's skin was 
clear.  There was a history of pain in the lower back since 
1970, localized with a low back support since February 1984.  
X-ray of the lumbosacral spine showed a slight levoscoliosis 
of the mid-lumbar spine.  There was sacralization of the 
transverse process of L5-S1 bilaterally.  There was slight 
decrease of the intervertebral disc joint space between the 
bodies of L5-S1.  There was spina bifida occulta of the 5th 
lumbar and first sacral segments.  

On VA examination in November 1986, the veteran's skin was 
without rashes.  There was low back tenderness on palpation 
over muscular area.  There was some pain on the right, and 
straight leg raising with good range of motion.  The examiner 
indicated that the veteran's only medical complaint was low 
back pain.  The diagnosis was low back pain.  

The veteran was treated at a private facility in January 1988 
for low back pain.  X-ray of the lumbosacral spine showed a 
vertebral deformity at S1, consistent with spina bifida 
occulta.  The remainder of the study was otherwise 
unremarkable.  The impression was vertebral deformity, S1, 
otherwise normal study.  CT scan of the lumbosacral spine 
showed no evidence of neoplastic bone lesion, osteomyelitis, 
or fracture.  The facets were slightly sclerotic, 
particularly at L4-L5 with slight asymmetry with narrowing on 
the right side.  There were no significant spur formations or 
bone encroachment into the neural structures.  There appeared 
to be a mild scoliosis or the result of faulty positioning.  
The spinal canal had adequate dimensions.   There was no 
evidence of herniated disc.  The paravertebral soft tissues 
were symmetrical.  The apparent asymmetry of the epidural fat 
at L5-S1 appeared to be the result of positioning.  The 
impression was mild facet arthropathy at L4-L5, apparent 
scoliosis or faulty positioning.  

On VA examination in December 1988, the veteran had confluent 
darkish papules on the back upper chest and some on the front 
of his chest.  There was hearing loss noted in the right ear.  
An audiogram was not conducted.  The veteran walked erect, 
with no list, tilt, or limp.  He walked on his heels and 
balls of feet easily.  He squatted completely, easily, and 
quickly.  There was no paravertebral muscle spasm.  Lateral 
flexion of the back was to 40 degrees on the right and left, 
hyperextension was to 35 degrees, and forward flexion was to 
90 degrees.  Straight leg raising was to 85 degrees on the 
right and left.  X-ray of the lumbosacral spine showed bones 
and disk spaces essentially intact.  There was light 
scoliosis convex on the left.  A small round calcification 
projected in the region of the disc space on the left side 
between T11 and 12 and measured approximately 1/2-cm.  There 
was evidence of spina bifida occulta at L5.  No fracture or 
dislocation was seen.  There was a suprapubic calcification 
on the left approximately 1/2-cm in size, most likely a 
phlebolith, and appeared unchanged from the X-ray of November 
1984.  An apparent tubular density on the left side of the 
pelvis extending from the suprapubic calcification was felt 
to be most likely due to adjacent fat and space between bowel 
loops.  There was a question of a small strand of 
calcification at the L5-S1 disc space.  

The impression was slight scoliosis, small calcification 
noted at T11-T12 disc space unchanged, question of tiny 
linear calcification at L5-S1 disc space, left suprapubic 
calcification was probably a phlebolith and unchanged from 
1984.  The diagnosis was chronic dermatitis; low back pain 
without radiculopathy, etiology unknown, spina bifida L5; and 
slipped disk by history.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection may be granted for any disease or 
disability that is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 
3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
central nervous system and/or arthritis, becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a layperson is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

I.  Entitlement to service connection for pinched nerve.

The service treatment records are negative for any complaints 
or treatment for a pinched nerve.  On the October 1969 
separation report of medical history, the veteran did not 
indicate that he had a pinched nerve.  The October 1969 
separation medical examination was also negative for a 
pinched nerve.  Additionally, the veteran has not submitted 
any post-service medical evidence of a pinched nerve 
condition.  There is no current medical evidence confirming 
the presence of a pinched nerve. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
pinched nerve.  Thus the benefit-of-the-doubt rule does not 
apply38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  As such, service connection for a pinched nerve 
is not warranted.

II.  Entitlement to service connection for a foot disorder

A service treatment record from October 1969 shows that the 
veteran was seen on one occasion for blisters on both heels.  
On the October 1969 separation report of medical history, the 
physician's summary indicated that the veteran had foot 
trouble characterized by easy blistering.  The October 1969 
separation medical examination indicated that the veteran had 
normal feet.  Additionally, there is no post-service medical 
evidence of a foot disorder.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a foot condition.  Thus the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  As 
such, service connection for a foot condition is not 
warranted.

III.  Entitlement to service connection for arthritis of the 
spine, to include as secondary to a foot condition

A service medical record from June 1969 shows that the 
veteran was seen on one occasion for a complaint of low back 
pain.  On physical examination, no disease was found.  At the 
time of the October 1969 separation examination, no back 
abnormality was shown, and the veteran did not indicate that 
he had recurrent back pain.  Additionally, the first post-
service clinical evidence of a back disorder on file is the 
February 1984 VA treatment record.  This was approximately 14 
years after his release from active duty.  There is no 
medical evidence on file that relates the veteran's current 
low back disabilities to his period of service.  The veteran 
is also claiming service connection for a back disorder as 
secondary to his foot disorder.  However, as previously 
discussed, service connection for a foot disorder has been 
denied.  Therefore this aspect if the veteran's claim is 
moot. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
back disorder.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  As such, service connection for a low 
back disorder is not warranted.

IV.  Entitlement to service connection for a skin disorder.

The service treatment records are negative for any complaints 
or treatment for a skin disorder.  On the October 1969 
separation report of medical history, the veteran did not 
indicate that he had any skin disease.  The October 1969 
separation medical examination was also negative for a skin 
disease.  The first post-service medical evidence of a skin 
condition was in April 1984.  This was approximately 14 years 
after his release from active duty.  There is no medical 
evidence on file that relates the veteran's current skin 
condition to his period of service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
skin condition.  Thus the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  As such, service connection for a skin 
condition is not warranted.

V.  Entitlement to service connection for right ear hearing 
loss

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria. Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are all 
less than 40 decibels; thresholds for at least three of these 
frequencies are 25 decibels or less; and speech recognition 
scores used in the Maryland CNC tests are 94 percent or 
better. 38 C.F.R. § 3.385 (2004).

The service treatment records, including the October 1969 
audiogram, show no evidence of right ear hearing loss per 
38 C.F.R. § 3.385.  On the separation report of medical 
history, the veteran did not indicate that he had hearing 
loss in the right ear.  The first post service manifestation 
of right ear hearing loss was the December 1988 VA 
examination.  However, this post-service evidence of right 
ear hearing loss comes approximately 18 years after his 
release from active duty, and there is no medical evidence 
that relates the right ear hearing loss to service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
hearing loss of the right ear.  Thus the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  As such, service connection 
for right ear hearing loss is not warranted.


ORDER

Entitlement to service connection for pinched nerve is 
denied.

Entitlement to service connection for a foot disorder is 
denied.

Entitlement to service connection for arthritis of the spine, 
to include as secondary to a foot disorder, is denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for right ear hearing loss 
is denied. 



REMAND

An April 1969 service medical record indicates that the 
veteran had pain in his eyes.  On examination, the veteran 
also complained of insomnia and personal problems.  The 
record indicates that a Minnesota Multiphasic Personality 
Inventory (MMPI) was done, and a neuropsychiatric evaluation 
was requested.  However, the MMPI evaluation report is not on 
file, nor is a neuropsychiatric report.  The Board is of the 
opinion that an attempt should be made to obtain any such 
reports.  Therefore, further development is warranted.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all private medical records and 
VA medical records that are not of record 
and pertain to treatment for the veteran's 
psychiatric disability.  After obtaining 
the necessary waivers, the RO should 
obtain any outstanding records and 
associate them with the veteran's claims 
file.  

2.  The RO should request the National 
Personnel Records Center to search for 
additional service medical records, 
specifically to include a report of the 
Minnesota Multiphasic Personality 
Inventory conducted in April 1969, and a 
report of the neuropsychiatric evaluation 
also reportedly conducted in April 1969.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


